Citation Nr: 9907063	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  94-26 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for left shoulder 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to a temporary total rating pursuant to 
38 C.F.R. § 4.30 following surgery on February 21, 1992.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the November 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied a 
rating greater than 20 percent for left shoulder disability 
and also denied entitlement to a temporary total rating 
pursuant to 38 C.F.R. § 4.30 for convalescence following 
surgery on February 21, 1992. 

A hearing was held on October 28, 1998, in San Diego, 
California, before C.W. Symanski, who is the member of the 
Board rendering the determination in this case and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b)(West 1991).

On preliminary review of the record the Board notes that a 
new claim of total rating based upon individual 
unemployability due to service-connected disability has been 
raised by the veteran's testimony at his personal hearings in 
September 1994, but has not been considered by the RO.  
Further it is noted that during a March 1995 hearing 
regarding his pension claim the veteran stated that he had a 
problem with his eyes which began in service.  Also, by a 
statement received in August 1998 the veteran claimed that as 
a result of his disabled left shoulder he had begun to 
experience dislocation of the right shoulder.  These newly 
raised service connection claims and claim for a total 
compensation rating, which have not been adjudicated by the 
agency of original jurisdiction, are referred back to the RO 
for appropriate action.   



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for temporary total rating pursuant to 
38 C.F.R. § 4.30, has been developed. 

2.  The medical evidence demonstrates that within two weeks 
following his February 21, 1992, arthroscopic surgery of the 
left shoulder, the veteran had full range of motion with 
minor discomfort, and his surgical wounds were healing well, 
with no erythema and no problems.

3.  The clinical findings do not demonstrate that the 
February 21, 1992, arthroscopic surgery of the left shoulder 
resulted in severe postoperative residuals such as an 
incompletely-healed surgical wound, therapeutic 
immobilization of one major joint or more, application of a 
body cast, the necessity for house confinement, or the 
necessity for continued use of crutches (regular weight 
bearing prohibited).



CONCLUSION OF LAW

The criteria for a temporary total rating based on 
convalescence following surgery on February 21, 1992, are not 
met. 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 (a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim for a 
temporary total rating is well-grounded; that is, the claim 
is plausible.  Additionally, there is no indication that 
there are unobtained records which are available and which 
would aid a decision in this case.  Accordingly, we conclude 
that the record is complete and that there is no further duty 
to assist the veteran in developing the claim, as mandated by 
38 U.S.C.A. § 5107(a).  

Factual Background

The record shows that in January 1992 a VA orthopedist 
requested that the veteran, a VA employee, be placed on 
temporary light duty due to chronic left shoulder instability 
requiring surgery.  Light duty was to continue until the 
veteran's surgery and rehabilitation were complete.  

A VA Medical Center (VAMC) discharge summary dated in 
February 1992 indicates that the veteran was admitted for 
surgical repair of left shoulder instability, due to chronic 
pain and partial dislocations, since injuring his shoulder in 
1974.  The veteran underwent arthroscopy of the left shoulder 
tolerating the procedure well without complications.  
Postoperatively he continued to do well, without 
complications, and was discharged to home on postoperative 
day number one, in good condition.  

VA outpatient records, show that when the veteran was seen on 
March 2, 1992, it was noted he was status post left shoulder 
arthroscopy, with subacromial decompression, on February 21, 
1992, and there were no problems.  It was recorded that 
portals were healing well and there was no erythema.  
Stitches were discontinued.  The veteran's range of motion 
was described as excellent with minor discomfort.  Limited 
activity was recommended.  

When he was seen on March 19, 1992, the veteran complained of 
left shoulder pain and weakness since undergoing arthroscopy.  
Physical examination revealed that his incisions were well 
healed.  Sensation was intact to light touch throughout.  
Motor evaluation was 5/5.  The veteran had 160 degrees of 
forward flexion.  The assessment was osteoarthritis of the 
left shoulder/chronic shoulder pain, post arthroscopy.  

Also of record is an April 1992 statement signed by a VA 
orthopedic surgeon, recommending that the veteran be placed 
on permanent light duty in order to minimize the progression 
of his degenerative osteoarthritis of the left shoulder.  

When the veteran testified at his September 1994 personal 
hearing at the RO he related that following his February 1992 
surgery his arm was in a sling for 60 or 70 days, followed by 
physical therapy.  

At his October 1998 hearing before the Board the veteran's 
representative argued that inasmuch as the February 1992 
surgery necessitated the limitation of the use of the 
veteran's left arm, convalescent benefits were warranted.  
The veteran testified that following surgery his arm was in a 
sling for three weeks or longer.  Although his physician 
released him to return to light duty, he was never released 
to full duty after the surgery.  


Analysis

Under applicable criteria, a total disability rating will be 
assigned, without regard to the provisions of the rating 
schedule, effective the date of hospital admission or 
outpatient treatment for a period of 1, 2, or 3 months for 
the first day of the month following hospital discharge or 
release from outpatient treatment, where it is established by 
report at hospital discharge or release from outpatient 
treatment that treatment of a service connected disability 
resulted in one of the following: (1) surgery necessitating 
at least one month of convalescence, (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited), (3) immobilization by 
cast, without surgery, of one major joint or more. 38 C.F.R. 
§ 4.30 (a) (1998).  

After carefully reviewing the evidence, and the contentions 
of the veteran, it is concluded that a temporary total rating 
under the provisions of 38 C.F.R. § 4.30 is not warranted for 
convalescence following the February 1992 arthroscopic 
surgery.  The regulatory criteria contemplate a significant 
level of incapacity, which is not demonstrated by the 
clinical findings in this case.  The discharge report did not 
establish that the treatment at issue resulted in the 
necessity of at least one month of convalescence.  Further, 
there is no medical evidence to show that the veteran 
experienced severe postoperative residuals such as an 
incompletely-healed surgical wound, therapeutic 
immobilization of one major joint or more, application of a 
body cast, the necessity for house confinement, or the 
necessity for continued use of crutches (regular weight 
bearing prohibited).  The contemporaneous medical evidence in 
this case, indicates that within two weeks of surgery the 
veteran had full range of motion with minor discomfort, and 
his surgical wounds were healing well.  Despite the veteran's 
reports that his arm was in a sling for three weeks to 70 
days, immobilization of the shoulder is not demonstrated by 
the record, which reflected full range of motion, with 
limited activity permitted less than two weeks after the 
arthroscopic procedure.  Within one month of his surgery, the 
surgical incisions were well healed.  Although the veteran 
continued to report left shoulder pain after surgery, as 
before, and his previous need for light duty was not 
alleviated by the arthroscopic procedure, the evidence 
clearly does not demonstrate that severe residuals of surgery 
necessitated a month's convalescence.  In view of the 
objective findings which have been demonstrated, it is clear 
that the preponderance of the evidence is against the claim 
for a temporary total convalescent rating.  


ORDER

Entitlement to a temporary total convalescent rating 
following surgery on February 21, 1992 for service connected 
left shoulder disability is denied.


REMAND


With respect to the issue of an increased rating for the left 
shoulder disability, it is noted that the report of the 
September 1994 VA orthopedic examination, which was conducted 
prior to the decision of the United States Court of Veterans 
Appeals (Court) in DeLuca v. Brown, 8 Vet.App. 202 (1995), is 
not in accordance with the Court's directives that a VA 
rating examination must adequately portray functional loss 
due to pain, weakened movement, excess fatigability or 
incoordination.  In DeLuca, the Court held that ratings based 
on limitation of motion do not subsume 38 C.F.R. § 4.40 
(1994) or 38 C.F.R. § 4.45 (1994).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (1994) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
September 1994 VA examiner recorded that the veteran 
complained of continued left shoulder pain.  However, the 
examination report does not comply with the directives in 
DeLuca which specifically require that the medical examiner 
should be asked to determine whether the joint in question 
exhibited pain, weakened movement, excess fatigability or 
incoordination and that the determinations, if feasible, 
should be expressed in terms of the degree of additional 
range-of-motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  An additional VA 
orthopedic examination is warranted to ensure a fully 
informed decision regarding the veteran's claim.  Up-to-date 
treatment records should also be compiled on remand.

Finally, it is noted that the record indicates that the 
veteran has applied for disability retirement from VA, as 
well as benefits from the Social Security Administration 
(SSA).  In this regard the Court has made it clear that VA's 
duty to assist specifically includes requesting records from 
other federal agencies.  Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for his left shoulder 
disability since August 1995.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained pertinent medical records for 
association with the claims folder.

2.  The RO should undertake efforts to 
determine whether the veteran's 
applications for disability retirement, 
and benefits from the SSA, have been 
decided.  If so, the RO should contact 
the Office of Personnel Management, and 
the SSA to obtain legible copies of the 
decision(s), the medical records upon 
which all decisions were based, as well 
as any other relevant records regarding 
the veteran's employability.  Once 
obtained, all records must be associated 
with the claims folder.

3.  Following completion of the above 
requested development, the veteran should 
be scheduled for a special VA orthopedic 
examination to assess the nature and 
extent of his left shoulder disability.  
The examiner must review the claims 
folder prior to evaluating the veteran.  
All indicated tests and studies should be 
performed, to include full range of 
motion studies, expressed in degrees, and 
all clinical findings clearly set forth 
in the examination report.  Additionally, 
the examiner should be asked to provide 
an opinion, based upon the medical 
evidence of record, as to whether the 
veteran's left shoulder exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or on repeated use over a period of time.  
This determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  In the 
event that any opinion requested is not 
medically feasible the examiner should so 
state and explain the basis of that 
determination.  

4.  Prior to consideration of the 
veteran's claims the RO should review the 
claims folder to ensure that all 
requested development has been 
accomplished and take any corrective 
action required.  

5.  Following the completion all above 
requested actions the RO should review 
the veteran's claim for an increased 
rating for his left shoulder disability 
on the basis of all evidence of record, 
and all applicable law and regulations.  
In the event that the determination on 
the issue of increased rating for left 
shoulder disability is adverse to the 
veteran, a supplemental statement of the 
case should be provided with an 
appropriate period for response.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
Supp. 1995), a decision of the Board of Veterans' Appeals 
granting less than the complete benefit, or benefits, sought 
on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402 (1988).  The date that appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans' Appeals.  Appellate rights do not attach to those 
issues addressed in the remand portion of the Board's 
decision, because a remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).


- 10 -


